In The

                                Court of Appeals

                   Ninth District of Texas at Beaumont

                                  NO. 09-12-114 CV

  Valeri S. Varnado, Administratrix of the Estate of Vernon Vernado,
                             Appellant

                                            VS.

  R & D Marble, Inc., Randall Chelette and James Trahan, Appellees


                   Appealed from the County Court at Law No. 4
                          of Montgomery County, Texas
                            Cause No. 10-08-08378 CV

                                      ORDER
       The court reporter for the County Court at Law No. 4 of Montgomery County,
Texas is to forward the following exhibits to the Clerk of this Court on or before
September 23, 2013:


       Plaintiff’s Exhibit 21 – Account for Final Settlement
       Plaintiff’s Exhibit 22 – Inventory & list of claims
       Plaintiff’s Exhibit 23 – Check to R & D Marble from Southern Mfg. Co. #18824
                                 Invoice from R & D Marble to Southern Mfg. 12-13-07
       Plaintiff’s Exhibit 24 - Check to R & D Marble from Southern Mfg. Co. #18704
                                 Invoice from R & D Marble to Southern Mfg. 10-2507
       Plaintiff’s Exhibit 25 – Application to operate business/Probate Court
       Plaintiff’s Exhibit 26 – Order/Probate Court Order to operate business


Entered this 17th day of September, 2013.
                                                         PER CURIAM